DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the animal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heigl et al (2008/0232554).
Regarding claim 1, Heigl et al disclose a robotically controlled x-ray system ([0019]) comprising:
a robot having an arm assembly (the x-ray C-arm is attached to the hand of the robot – [0019]), said arm assembly having at least two axes (robot having six axes of rotation – [0019]) of computer controlled movement for positioning a distal end of said arm assembly at a desired position and orientation in response to electric signals received from a control computer (activating based on user input a first positioning and recording of a 2D x-ray image – [0007], [0009]; position and orientation data - [0020]), an x-ray source (radiation source 30) secured to said distal end of said arm assembly (support 24 attached to the arm 18 via securing element 22) and an image receiver (x-ray detector 28) secured at a position to receive x-rays from said x-ray source to produce an image ([0026], fig.1, x-ray image recording system 10 – [0027], fig.1).
Regarding claim 2, Heigl et al disclose wherein said arm assembly includes up to seven axes of movement (robot having six axes of rotation – [0019]) to allow said arm assembly to be positioned as desired by a surgeon (activating based on user input a first positioning and recording of a 2D x-ray image – [0007], [0009]).
Regarding claim 3, Heigl et al disclose wherein said axes of movement are monitored for relative position with respect to an adjacent axis of movement to provide electrical feedback to said control computer (x-ray C-arm is moved so that the axis of rotation corresponds to the 3D axis line - [0032]).
Regarding claim 4, Heigl et al disclose wherein said x-ray source (30) includes an x-ray arm (limb 26’), said x-ray arm including one or more C-shaped rails (C-profile viewed from the side – [0026], fig.1); said x-ray source (30) secured to a first end of said one or more C-shaped rails (fig.1) and an image receiver (28) secured to a second end of said one or more C-shaped rails to receive x-rays from said x-ray source to produce an x-ray image on a monitor (imaging recording system comprises a controller linked to a display unit to display images - [0027]), said x-ray source and said image receiver positioned on said one or more C-shaped rails to allow said x-ray source and said image receiver to be positioned on opposite sides of a patient (the x-ray C-arm can take up any positions in relation to the patient table – figs.1 and 2, [0028]).
Regarding claim 6, Heigl et al disclose wherein said one or more C-shaped rails are connected to said arm assembly in a manner which allows said C-shaped rails to be angled with respect to a longitudinal axis of said patient (rotational axis 23 is angled with respect to patient 42 having a longitudinal axis – figs.1 and 2; the x-ray C-arm 24 is now moved so that the axis of rotation 23 corresponds with the axis line – [0032]).
Regarding claim 7, Heigl et al disclose including a tracking system for tracking movements of said animal, said tracking system providing position feedback to said control computer, said control computer constructed and arranged to utilize patient position to provide predetermined x-ray images (sensor system – [0015], supplying sensor which emits three position data items and at least two orientation data items in a coordinate system, receiving the data in the x-ray image recording system, deriving a 3D axis line from the data, automatically activating the x-ray image recording system in a manner that the C-arm takes up a number of positions, following from each other by pivoting the x-ray C-arm about the 3D axis line – [0020]).
Regarding claim 16, Heigl et al disclose wherein said control computer includes a storage medium for storing images receives by said image receiver, said images being recallable for viewing (controller 32 is a computer having a display unit for displaying x-ray images, it is understood that a computer inherently includes a memory and any display of the x-ray images would require images which are at least temporarily stored on said computer – fig.1, [0027], stored in processor - [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Brudniok (2017/0188985).
Regarding claim 5, Heigl et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein said x-ray arm includes a rail motor for traversing said one or more C-shaped rails in either direction along the longitudinal centerline of said one or more c-shaped rails.
However, Brudniok teaches in the same medical field of endeavor, wherein said x-ray arm includes a rail motor for traversing said one or more C-shaped rails in either direction along the longitudinal centerline of said one or more c-shaped rails (a linear guide for translational movement of the X-ray transmitter and/or the X-ray receiver, particularly a linear drive automatically adjusted by way of a motor – fig.1, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the C-shaped rails of the x-ray source and detector with respect to the patient of Heigl et al with the rail motor for traversing said one or more C-shaped rails in either direction as it would provide automatic adjustment of the x-ray transmitter and x-ray receiver to the correct position for the purpose of imaging an object of interest.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Mire et al (2004/0171924).
Regarding claims 8-10 Heigl et al disclose the invention substantially as claimed but fail to explicitly disclose wherein said tracking system utilizes a combination of optic sensors and electromagnetic sensors to monitor said patient position.
However, Mire et al teach in the same medical field of endeavor, wherein said tracking system utilizes a combination of optic sensors and electromagnetic sensors to monitor said patient position (a tracking system operable to track a position of said implant with at least one of an electromagnetic sensor, an optical sensor or combinations thereof – claim 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Heigl et al with electromagnetic sensors, optic sensors or a combination of optic sensors and electromagnetic sensors as it would provide well-known and conventional tracking sensors to provide precise position and orientation data of an object of interest.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Dewaele et al (2020/0315738).
Regarding claims 11-14, Heigl et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein said distal end of said arm assembly includes a tool change coupler, said tool change coupler constructed and arranged to selective coupling and uncoupling of said distal end of said arm assembly to one or more different tools, including a tool rack positioned within reach and at a known position with respect to said distal end of said arm assembly, wherein said tools are stored in said tool rack in a manner that allows any one of said tools to be selectively attached to said distal end of said arm assembly.
However, Dewaele et al teach in an analogous field of endeavor, (claim 11) wherein said distal end of said arm assembly includes a tool change coupler, said tool change coupler constructed and arranged to selective coupling and uncoupling of said distal end of said arm assembly to one or more different tools (disposed with a RA fitting for repeatable dismountable attachment of a tool for working on an object – [0148], figs.15A-C; tool may be a surgical instrument, including a c-arm – [0160]); 
(claim 12) including a tool rack positioned within reach and at a known position with respect to said distal end of said arm assembly (tool storage unit 240 configured for holding a plurality of tools – [0151], figs.15A-C, tool storage unit comprises a plurality of fixed-position locators one for each of the plurality of tools – [0158]); 
(claim 13) wherein said tools are stored in said tool rack in a manner that allows any one of said tools to be selectively attached to said distal end of said arm assembly (tool storage unit comprises a plurality of fixed-position locators, one for each tool, each locator may contain a recess to receive the tool or coupling for attachment to the tool or to a packaging containing the tool – [0158];[0159]); and
(claim 14) wherein said tool rack is constructed and arranged to allow said arm assembly to move to a first known position adjacent said tool rack for dropping a first tool (242a, fig.15A) and wherein said arm assembly is repositioned by said control computer to position said arm assembly in a second position adjacent said tool rack to attach said distal end of said arm assembly to a second tool supported by said tool rack (242b, fig.15a, [0155]).
It would have been obvious to one of ordinary skill in the art to modify the securing element of the arm assembly of Heigl et al with a tool change coupler and a tool rack for controlled attachment and detachment of a plurality of tools of Dewaele et al as it would provide a single robotic system for controlled use of a plurality of tools necessary for a surgical procedure. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Withagen et al (2021/0007700).
Regarding claim 15, Heigl et al disclose the invention substantially as claimed, but fail to explicitly disclose including a second robot having a second arm assembly, said second arm assembly having at least two axes of computer controlled movement for positioning a distal end of said second arm at a desired position and orientation in response to electric signals received from a control computer, image receiver, secured to said distal end of said second arm assembly, said second arm assembly computer controlled to position said image receiver at a position with respect to said arm assembly to receive x-rays from said x-ray source to produce an image.
However, Withagen et al teach in the same medical field of endeavor, including a second robot having a second arm assembly, said second arm assembly having at least two axes of computer controlled movement for positioning a distal end of said second arm at a desired position and orientation in response to electric signals received from a control computer, image receiver, secured to said distal end of said second arm assembly, said second arm assembly computer controlled to position said image receiver at a position with respect to said arm assembly to receive x-rays from said x-ray source to produce an image (two robotic arms, the x-ray radiation source attached to the first robotic arm, the x-ray detector attached to the second robotic arm - fig.1b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotically controlled x-ray system having a robot of Heigl et al with having a first robot and a second robot to control the image receiver as it would provide a known alternative embodiment for controlling the position of the x-ray source and receiver with respect to each other during an imaging procedure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793